DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1-15 are objected to because of the following informalities:  
Claim 1 recites the limitation, “a GRAS polymeric film package, the film being selected.”  It is understood that “the film” is referring to the “film” of the package.  However, for matters of form and consistency, it is suggested to rephrase the above limitation to recite, “a package comprising a GRAS polymeric film, the GRAS polymeric film being selected…”  
Similar to claim 1 above, claim 5 recites, “a GRAS polymeric film pouch” and subsequently recites, “the film is selected from.”   It is understood that “the film” is referring to the “film” of the pouch.  However, for matters of form and consistency, it is suggested to rephrase the above limitation to recite, “a pouch comprising a GRAS polymeric film” and “the GRAS polymeric film is selected from.”  
For consistency, the recitation of “the film” on line 5 of claim 5 should be amended to recite “the GRAS polymeric film.”   Similarly, claim 9 recites, “the GRAS film” and for consistency should be amended to recite, “the GRAS polymeric film.”
Claim 7 recites, “the GRAS polymeric film is a low density polypropylene.”  Claim 8 recites, “the GRAS polymeric film is a low density polyethylene.”  For consistency to 
Claims 10-15 are objected to based on their dependence to the claims above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “an extended period of time.”  (see line 2).  Claim 5 recites the limitation, “extended periods of time” (line 9).  The claim limitations are not seen to be clear as to the metes and bounds of what can be construed as “an extended period of time.” (and “extended periods of time”)  At paragraph 26 and 36, the specification recites “an extended period of time up to about 30 days or longer” which is seen to read on any period of time.   The limitation is thus seen to be a relative term that has not been clearly defined by the claim and specification.   
Claim 6 recites the limitation, “conventional warming oven.”  The scope of the claim is unclear because there is no clear definition of the bounds of what can be construed as a warming oven that is “conventional.” 
Claim 6 recites the limitation, “up to about thirty days.”  The claim is not clear as to whether this limitation is only modifying a “heating lamp” or whether it also applies to “a conventional warming oven.”    This rejection can be overcome by amending the limitation to recite, “a conventional warming oven or heating lamp, for up to about thirty days.”
Claims 2-4, 6-15 are rejected based on their dependence to claim 1 and 5.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 1, 3-6, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kelling (US 3073661) in view of Birchmeier (US 2019002183) and Martin (US 20140370160).
Regarding claim 1, it is noted that the claim is in the format of an improvement claim.  As per 37 CFR 1.75(e), an improvement type claim contains a preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known; a phrase such as, "wherein the improvement comprises”; and those elements, steps and/or relationships which constitute that portions of the claimed combination which the applicant considers as the new or improved portion.  Therefore, it is seen that a method for inhibiting pre-packaged nut products from rancidity when exposed to heat for an extended period of time has been conventional or known.  
Kelling teaches that it has been conventional in the art to warm pre-packaged nuts (see column 1, lines 23-28, lines 70-72), where the nuts are packaged and sealed within a plastic pouch (column 2, lines 1-9).  As Kelling teaches a plastic bag into which the nuts are sealed, it would have been obvious for such plastics to have been GRAS (generally recognized as safe).  
Claims 1 and 5 differ from Kelling in specifically reciting the film being selected from the group consisting of (i) a low density polypropylene polymeric film, (ii) a low density polyethylene film and (iii) a polyethylene terephthalate polyester laminate.”
Birchmeier teaches sealed pre-packaged nut products (paragraph 8) where the package can have a layer that can be a PET laminate (see paragraph 12).  Birchmeier is also directed to packages that can be exposed to heat (paragraph 11), at 
Kelling teaches pre-packaging and sealing nut products and maintaining the sealed product in a warm condition until it is sold, and is not limiting as to the particular type of plastic.  Since Birchmeier and Martin teach pre-packaging nuts into packages that can be PET film laminates or LDPE and can be heated in any type of a device including an oven or microwave, to thus modify Kelling and to package Kelling’s nuts into a package using PET film laminates or LDPE films would have been obvious to one having ordinary skill in the art, based on known expedients for packaging similar products used in a similar manner of warming the pre-packaged nuts within the package.  Since Birchmeier also suggests a GRAS PET film package and since Martin 
Regarding claims 3 and 8, Birchmeier teaches that the pouch can be made from a multilayer film (paragraph 12) and Martin further teaches that the heatable pouch can be made from laminates that include low density polyethylene (see paragraph 18, 98) that are usable for heating in various heating sources including ovens (paragraph 120) which can extend shelf-life and appeal (paragraph 97).  To thus use LDPE as the heatable packaging film would thus have been an obvious matter of engineering and/or design, based on known packaging films recognized for packaging nuts and being heatable for warming the contents therein.
Regarding claims 4 and 9, the combination applied above teaches a PET polyester film laminate.  That is, both Birchmeier (paragraph 12) and Martin (paragraph 18) suggest a multilayer layer PET film (i.e. laminate).
Regarding claim 5, the combination as applied to claim 1 above has been incorporated herein.  The combination thus teaches the claimed structure and sealing a quantity of nut product within a pouch.  Further regarding claim 5, it is noted that the Kelling/Birchmeier/Martin combination clearly teaches heatable GRAS packaging materials and therefore teaches that the pouch “can be” heated, cooled and reheated or maintained in a warm state for extended periods of time and cycles while impeding the nut product from becoming rancid.
Regarding claim 6, the combination teaches that the nut product can be (i.e. is capable of) heated and cooled within a conventional warming oven.  
Further regarding claim 6, in view of the rejection under 35 U.S.C. 112b regarding the limitation “conventional warming oven” it is noted that as Kelling teaches that the sealed plastic bags with the nuts contained therein are maintained in a heated condition, this is seen to read on a “conventional warming oven.”  It is further noted that the limitation of “up to about thirty days” reads on a range of 0-30 days and the combination thus teaches a packaged nut product that “can be” heated and cooled within a conventional warming oven for up to about thirty days.
Regarding claims 10 and 12, Kelling is not seen to be limiting regarding the particular type of nut product.
Nonetheless, claims 10 and 12 differ from Kelling in specifically reciting that the nut product is a candy coated nut product.
However, Birchmeier teaches that the package can comprise nut products including sugar based coatings, including caramel coatings (i.e. candy coatings) (see paragraph 46).  Birchmeier teaches that it has been desirable to warm candy coated nut products (see paragraph 2) similar to how Kelling already teaches warming packaged nut products.  To thus modify Kelling and to package other known types of nut products such as candy coated nut products would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on conventionally recognized nuts that are desirably consumed in a warm state.
Regarding claims 11 and 13, in view of Birchmeier, the combination further teaches that the nut products can be almonds, pecans and cashews (paragraph 6) and 
Regarding claims 14-15, Birchmeier further teaches that the nut product can be a salted nut product (see claim 17 -“salt”; paragraph 44 - dry seasonings;  paragraph 46, salty flavor notes).  
To thus modify Kelling and to package other known types of nut products such as salted nut products would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on conventionally recognized nuts that are desirably consumed in a warm state.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 1 and 6 above, which relies on Kelling (US 3073661) as the primary reference and in further view of  “Packaging Supply Answers”, Matoba (US 4961944), Pawlick (US 20090022858) and “PlasticsEurope.” 
Regarding claim 7, in view of Martin, the combination teaches that the film can include polypropylene (see paragraph 18).  
Claim 7 differs in specifically reciting, that the GRAS film is a low density polypropylene film. 
However, “Packaging Supply Answers” further teaches that polypropylene can be known as “LDPP” (see page 1) and where low density polypropylene can provide barrier 
As Kelling is not seen to be limiting regarding the particular materials of the heatable pouch, to thus modify the Kelling/Birchmeier/Martin combination and to use a low density polypropylene film would have been obvious to one having ordinary skill in the art for the purpose of providing additional advantages such as providing a moisture barrier properties to help retain the freshness and taste of the food products, while also being microwavable.

Claims 1, 4-6, 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birchmeier (US 20190002183).
Regarding claim 1, it is noted that the claim is in the format of an improvement claim.  As per 37 CFR 1.75(e), an improvement type claim contains a preamble 
In any case, it is noted that Birchmeier teaches a method which would also inhibit nut products from rancidity when exposed to heat for an extended period of time, because Birchmeier teaches packaging nut products (see at least, paragraph 6) that can be exposed to any amount of heat for a period of time (i.e. heating in a microwave)(see at least, the abstract).
Birchmeier also discloses packaging the nut product within a polymeric film package and sealing the package (paragraph 8), where a film of the polymeric film package can be made of a PET layer (see paragraph 12 - i.e. polyethylene terephthalate) and where the pouch can be made from a flexible material can may be a multilayer flexible film or can include any number of layers (see paragraph 12), which thus reads on a PET laminate as well.  While Birchmeier does not specifically disclose the PET laminate to be GRAS film, it is noted that as Birchmeier is directed to packaging food products within a heatable pouch, it would have been obvious to one having ordinary skill in the art to have ensured that the packaging materials were safe for food use.
Birchmeier teaches using a PET film for packaging nut products and therefore would clearly have suggested to one having ordinary skill in the art to have been generally recognized as safe.  Since Birchmeier also suggests a GRAS PET film package, it would have been obvious for the method suggested by Birchmeier to also inhibit some degree of rancidity, when exposed to some amount of heat for a period of time.
Regarding claim 4, Birchmeier teaches that the film can be a PET film.
Regarding claim 5, Birchmeier teaches a method for packaging a nut product comprising providing a PET polyester film laminate as a pouch (see paragraph 12) into which has been placed a quantity of nut product (paragraph 6) and sealed (paragraph 8).
While Birchmeier does not specifically disclose the PET laminate to be GRAS film, it is noted that as Birchmeier is directed to packaging food products within a heatable pouch, it would have been obvious to one having ordinary skill in the art to have ensured that the packaging materials were safe for food use.
Birchmeier teaches using a PET film for packaging nut products and therefore would clearly have suggested to one having ordinary skill in the art to have been generally recognized as safe.  
It is further noted that claim 5 recites, “further, wherein the pouch can be heated, cooled and reheated or maintained in a warm state for extended periods of time and cycles while impeding the nut product from becoming rancid.”  Therefore, this is seen to be an intended use of the pouch.  Birchmeier already teaches the claimed pouch 
Since Birchmeier also suggests a GRAS PET film package, it would have been obvious for the method suggested by Birchmeier to also inhibit some degree of rancidity, when exposed to some amount of heat for a period of time.
Regarding claim 6, it is noted that as Birchmeier teaches that the pouch can be a PET laminate it is seen that Birchmeier’s pouch can be (i.e. is capable of) heated and cooled within a “conventional warming oven or heating lamp for up to about thirty days.”  That is, the claim is seen to be directed to an intended use and as the prior art teaches a similar structure for a heatable pouch, that the prior art would also have been capable of the intended use.  In view of the rejection under 35 U.S.C. 112b the claim is not seen to be limiting as to what can be construed as a “conventional warming oven.”
Regarding claim 9, Birchmeier discloses a PET laminate film, as discussed above.
Regarding claims 10 and 12, Birchmeier teaches that the package can comprise nut products including sugar based coatings, including caramel coatings (i.e. candy coatings) (see paragraph 46).  
Regarding claims 11 and 13, Birchmeier teaches that the nut products can be almonds, pecans and cashews (paragraph 6) and where such products can be candy coated (paragraph 44, 46).
Regarding claims 14-15, Birchmeier further teaches that the nut product can be a salted nut product (see claim 17 -“salt”; paragraph 44 - dry seasonings;  paragraph 46, salty flavor notes).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable Birchmeier (US 20190002183) in view of  Martin (US 20140370160), “Packaging Supply Answers”, Matoba (US 4961944), Pawlick (US 20090022858) and “PlasticsEurope,” 
Regarding claims 2 and 7, Birchmeier has been relied on as already discussed above with respect to claims 1 and 6.  
Birchmeier suggests single or multilayer flexible films which can comprise various types of film layers (see paragraph 12).  
Claims 2 and 7 differ in specifically reciting, that the GRAS film is a low density polypropylene film. 
However, Martin teaches that the film can include polypropylene (see paragraph 18) and where the packages are heatable (paragraph 120) and can be used for packaging nuts (paragraph 59).  “Packaging Supply Answers” further teaches that polypropylene can be known as “LDPP” (see page 1) and where low density polypropylene can provide barrier protection and can preserve freshness and meets FDA specifications.  (see page 1, “Polypropylene”).  Thus, “Packaging Supply Answers” teaches that low density polypropylene can be help to retain food freshness.  Matoba also teaches heatable packages (see the abstract) where the package can be made from a synthetic resin that is heat resistant, such as PET and polypropylene (see figure 1b; column 8, lines 24-35).  Matoba also teaches that polypropylene and PET can provide barrier properties to oil and moisture (column 8, lines 24-35).  Pawlick further evidences the use of polypropylene as well as polyethylene terephthalate (see 
As Birchmeier is not seen to be limiting regarding the particular materials of the heatable pouch, to thus modify Birchmeier and to use a low density polypropylene film would have been obvious to one having ordinary skill in the art for the purpose of providing additional advantages such as providing a moisture barrier properties to help retain the freshness and taste of the food products, while also being microwavable.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Birchmeier (US 20190002183) in view of Martin (US 20140370160) and Matoba (US 4961944).
Regarding claims 3 and 8, Birchmeier suggests single or multilayer flexible films which can comprise various types of film layers (see paragraph 12).  
Claims 3 and 8 differ in reciting, that the GRAS film is a low density polyethylene film. 
However, Martin teaches microwavable packages (paragraph 99) which can be made of materials including polyethylene terephthalate, as well as polymeric films such as low density polyethylene (see paragraph 18).  Martin also teaches packaging of foods such as nut products (see paragraph 59).  Matoba also teaches microwavable packages (see the abstract) where the package can be made from a synthetic resin that is heat resistant, such as PET, polypropylene and low density polyethylene (see figure . 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


Claim 5 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of copending Application No. 16778411 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-9 of copending Application No. 16778411 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 1 teaches a method of inhibiting pre-packaged nut products from rancidity when exposed to heat, comprising packaging and sealing nut products in a GRAS polymeric film packaging that can use a low density polypropylene film, a low density polyethylene film and a PET laminate film.  This teaches the films as recited in pending claims 2-4, 7-9.
Regarding claim 6, the copending claims disclose a method for packaging using similar film compositions and therefore would also be capable of (i.e. can be) heated and cooled within the pouch within a conventional warming oven or heating lamp for up to about thirty days.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9 of copending Application No. 16778411, as applied above to claims 1 and 5, and in view of Birchmeier (US 20190002183).
Regarding claims 10 and 12, the copending claims are not seen to be limiting regarding the particular type of nut product.
Nonetheless, claims 10 and 12 differ in specifically reciting that the nut product is a candy coated nut product.
However, Birchmeier teaches that the package can comprise nut products including sugar based coatings, including caramel coatings (i.e. candy coatings) (see paragraph 46).  Birchmeier teaches that it has been desirable to warm candy coated nut products (see paragraph 2) similar to how copending claims already teach warming packaged nut products.  To thus modify the copending claims and to package other known types of nut products such as candy coated nut products would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on conventionally recognized nuts that are desirably consumed in a warm state.
Regarding claims 11 and 13, in view of Birchmeier, the combination further teaches that the nut products can be almonds, pecans and cashews (paragraph 6) and where such products can be candy coated (paragraph 44, 46).
Regarding claims 14-15, Birchmeier further teaches that the nut product can be a salted nut product (see claim 17 -“salt”; paragraph 44 - dry seasonings;  paragraph 46, salty flavor notes).
To thus modify the copending claims and to package other known types of nut products such as salted nut products would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on conventionally recognized nuts that are desirably consumed in a warm state.
This is a provisional nonstatutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VIREN A THAKUR/Primary Examiner, Art Unit 1792